Judgment, Supreme Court, New York County, rendered on November 10,1972, convicting appellant after trial of two counts of robbery, *514first degree, and sentencing him on each count to a maximum term of seven years on each count, such terms to run consecutively, unanimously modified, on the facts and in the exercise of discretion, to the extent of striking therefrom the provision that the terms of imprisonment shall run consecutively, and by adding thereto a provision to the effect that the terms of imprisonment shall run concurrently; and as so modified, the judgment is affirmed. In the light of the relevant facts and circumstances, the imposition of consecutive, rather than concurrent, terms of imprisonment constitutes excessive punishment for the crimes of which appellant has been found guilty. Concur — Kupferman, J. P., Murphy, Tilzer and Lane, JJ.